UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-20852 ULTRALIFE CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1387013 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2000 Technology Parkway, Newark, New York 14513 (Address of principal executive offices) (Zip Code) (315) 332-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX… No… Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesX… No… Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer …Accelerated filer …Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes…. NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value – 17,474,249 shares of common stock outstanding, net of 1,372,757 treasury shares, as of November 1, 2013. 1 ULTRALIFE CORPORATION INDEX PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets - September 29, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Comprehensive Income (Loss)(Unaudited) - Three month and nine month periods endedSeptember 29, 2013 and September 30, 2012 4 Condensed Consolidated Statements of Cash Flows (Unaudited) - Nine month periods ended September 29, 2013 and September 30, 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART IIOTHER INFORMATION Item 1. Legal Proceedings 38 Item 6. Exhibits 38 Signatures 39 Index to Exhibits
